Name: Commission Regulation (EEC) No 417/90 of 19 February 1990 fixing the maximum buying-in price and the quantities of beef bought in for the 16th partial invitation to tender under Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 2. 90 Official Journal of the European Communities No L 44/5 COMMISSION REGULATION (EEC) No 417/90 of 19 February 1990 fixing the maximum buying-in price and the quantities of beef bought in for the 16th partial invitation to tender under Regulation (EEC) No 1627/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, accordingly be applied, in accordance with Article 11 (3) of Regulation (EEC) No 859/89, to the quantities which may be bought in ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organization of the market in beef and veal (^ as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article HAS ADOPTED THIS REGULATION : 6 (7) thereof, Article 1 Whereas, pursuant to Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3), an invitation to tender was opened by Commission Regulation (EEC) No 1 627/89 of 9 June 1989 on the buying-in of beef by invitation to tender (4), as last amended by Regulation (EEC) No 96/90 (*) ; For the 16th partial invitation to tender opened by Regulation (EEC) No 1627/89 : (a) For category A : the maximum buying-in price is hereby fixed at ECU 277 per 100 kilograms of carcases or half-carcases of quality R3 offered in Germany and at ECU 283 per 100 kilograms of carcases or half-carcases of quality R3 offered in Spain ;  the maximum quantity of carcases or half-carcases accepted is hereby fixed at 4 673 tonnes ; the quantities offered are hereby reduced by 40 % pursuant to Article 11 (3) of Regulation (EEC) No 859/89 : whereas, in accordance with Article 11 ( 1 ) -of Regulation (EEC) No 859/89, a maximum buying-in price is to be fixed for quality R3, where appropriate, for each partial invitation to tender in the light of the tenders received ; whereas, in accordance with Article 12 of that Regulation, only tenders lower than or equal to the maximum price are to be accepted ; Whereas, after the tenders submitted for the 16th partial invitation to tender have been examined and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68 , of the requirements for reasonable support of the market and the seasonal trend in slaughterings, the maximum buying-in price and the quantities which may be accepted into intervention should be fixed ; (b) For category C :  the maximum buying-in price is hereby fixed at ECU 277 per 100 kilograms of carcases or half-carcases of quality R3 ;  the maximum quantity accepted is hereby fixed at 5 725 ; tonnes ; the quantities offered are hereby reduced by 40 % pursuant to Article 1 1 (3) of Regulation (EEC) No 859/89 . Whereas quantities offered currently exceed those which may be bought in ; whereas a reduction coefficient should Article 2 (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43 . (3) OJ No L 91 , 4. 4. 1989, p. 5 . ( ¦) OJ No L 159, 10 . 6 . 1989, p. 36 . 0 OJ No L 12, 16 . 1 . 1990, p. 12. This Regulation shall enter into force on 20 February 1990 . No L 44/6 Official Journal of the European Communities 20. 2. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 February 1990 . For the Commission Ray MAG SHARRY Member of the Commission